 Case 8:18-cv-00316-CJC-GJS Document 123 Filed 03/24/20 Page 1 of 2 Page ID #:1743




1
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   HOANG TRINH, et al.,                     Case No. 8:18-cv-316-CJC-GJS

12               Petitioners,                 ORDER GRANTING
13                                            RESPONDENTS’ UNOPPOSED
          v.                                  MOTION TO EXTEND MOTIONS
14                                            DEADLINE, EXTEND L.R. 79-
15   MATTHEW T. ALBENCE, Acting               5.2.2(b)(i) DEADLINE,
     Director, U.S. Immigration and Customs   CONTINUE MOTION HEARING,
16
     Enforcement, et al.,                     AND WAIVE HAND-SIGNATURE
17                                            REQUIREMENT
18               Respondents.
                                              Hon. Cormac J. Carney
19                                            Hon. Gail J. Standish
20
21
22
23
24
25
26
27
28
 Case 8:18-cv-00316-CJC-GJS Document 123 Filed 03/24/20 Page 2 of 2 Page ID #:1744




1                                         ORDER
2          On March 20, 2020, Respondents moved for four forms of relief as a result of
3    disruptions caused by the COVID-19 pandemic. Having reviewed Respondents’
4    motion, and good cause appearing, the Court orders as follows:
5          (1) the motions deadline is extended to June 8, 2020;
6          (2) the hearing on the parties’ motions for summary judgment is continued
7    from May 18, 2020 to June 8, 2020 at 1:30 p.m.;
8          (3) the deadline to file a Local Rule 79-5.2.2(b)(i) declaration is extended to
9    April 27, 2020; and
10         (4) the parties are excused from Local Rule 5-4.3.4(a)(3)’s requirement that
11   certain declarations be hand-signed and scanned.
12
13         IT IS SO ORDERED.
14
15   DATED: March 24, 2020           ________________________________
16                                   Hon. Cormac J. Carney
                                     United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
